DETAILED ACTION
Status of the Application
The present application is a U.S. National Stage Application filed under 35 U.S.C. §371,
on 04/14/2020, of International Application No. PCT/JP2019/001411, filed on 01/18/2019.  This is the first Office Action on the merits.

Preliminary Amendment – New Claims
Applicant filed a preliminary amendment with its U.S. National Stage Application on 04/14/2020.  In said preliminary amendment, Applicant has cancelled Claims 1-10 and added new Claims 11-20.  New Claims 11-20 are entered.  (See MPEP 714.20).  Accordingly, Claims 11-20 are currently pending and addressed herein.

Preliminary Amendment – Abstract
	Applicant filed an amended abstract with its U.S. National Stage Application on 04/14/2020.  Said amended abstract is entered.  (See MPEP 714.20).     

Preliminary Amendment – Substitute Specification (NOT ENTERED)
Applicant filed a substitute specification with its U.S. National Stage Application on 04/14/2020.  The substitute specification filed 04/14/2020 has not been entered because it does not conform to 37 CFR 1.125(b) because: i) it was not accompanied by a statement that the substitute specification includes no new matter, and ii) the marked-up version included stricken-through claims.  (See MPEP 608.01(q) & 714.20)  


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Examiner acknowledges Applicant’s claim to foreign priority based on Application No: JP2018-009503 filed in Japan on 01/24/2018.  Examiner acknowledges receipt, on 04/14/2020, of a certified copy, from the International Bureau, of the foreign priority application as required by 35 U.S.C. §119 and 37 C.F.R. §1.55.
Applicant has not filed an English language translation of the foreign priority application (i.e., the foreign priority claim has not been perfected).  Accordingly, Applicant cannot rely upon the above-referenced certified copy to overcome a rejection(s) based on an intervening reference (i.e., dated between 01/24/2018 and 01/18/2019).  To overcome an intervening reference, an English language translation (together with a statement that the translation of the certified copy is accurate) must be made of record in accordance with 37 C.F.R. §1.55.  See MPEP §§ 215 and 216.  

Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 04/14/2020, 10/07/2021, and 04/08/2022 are in compliance with 37 CFR §1.97.  Accordingly, said IDSs have been considered by the Examiner herewith.


Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (e.g., “unit”, also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Regarding Claims 11-20, one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (i.e., “unit”) that is coupled (i.e., via “configured to”) with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (i) “detection unit”, “specifying unit”, “judging unit”, “determination unit”, and “flight control unit” in Claim 11, (ii) “judging unit” and “flight control unit” in Claim 12, (iii) “judging unit” in Claim 13, (iv) “acquisition unit” and “judging unit” in Claim 14, (v) “judging unit” in Claim 15, (vi) “determination unit” in Claim 16, (vii) “determination unit” in Claim 17, (viii) “determination unit” in Claim 18, (ix) “notification unit” and “flight control unit” in Claim 19, and (x) “detection unit”, “specifying unit”, “judging unit”, “determination unit”, and “flight control unit” in Claim 20.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, Applicant’s Specification indicates (emphasis added):
[0032]…flying object 10 functions as…detection unit 113, first acquisition unit 114, first specifying unit 118, second specifying unit 119 (an example of a specifying unit), first judging unit 120, second acquisition unit 121 (an example of an acquisition unit), second judging unit 122, determination unit 123, and flight control unit 124.  Note that first judging unit 120 and second judging unit 122 together function as an example of a judging unit.... functions are realized as a 
result of predetermined software (a program) being read onto hardware such as processor 11 or memory 12, and processor 11 performing calculation to control communication using communication device 14, and reading and/or writing of data from/to memory 12 and storage 13….

[0091]  In the above-described embodiments, at least one of the functions of flying object 10 may be implemented in server device 20 or another device. For example, at least one of first specifying unit 118, second specifying unit 119, first judging unit 120, second judging unit 122, and determination unit 123 may be implemented in server device 20….

[0092]  …the present invention may also be provided as a program that is executed in flying object 10 or server apparatus 20.

[0093]  The block diagram of FIG. 5 shows blocks per functional units.  These functional blocks (configuration units) are realized by an arbitrary combination of hardware and/or software.  Furthermore, means for realizing the functional blocks is not particularly limited….

[0094]  …some or all of the functional blocks of flying object 10 or server apparatus 20 may also be realized by the hardware.

[0116]  …communication device 14 or beacon apparatus 17 shown in FIG. 3 may be used as a notification unit…


If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
	
	Regarding specifically Claim 17, while said claim further defines data/information (i.e., what “content” includes), Examiner fails to see how any recited “structure” of the apparatus is further limited (potential 35 U.S.C. 112(d) issue).  Here, an apparatus must be distinguished from the prior art based on structure. (See MPEP 2114, citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990) ("[A]pparatus claims cover what a device is, not what a device does.")).
	Regarding specifically Claim 20, Applicant is advised that should Claim 11 be found allowable, Claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording (i.e., “apparatus” versus “system”), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. (See MPEP § 608.01(m)).

Claim Objections
Claims 12-19 are objected to because of the following informalities:
Regarding Claim 12, said Claim is objected to as follows:
Initially, Examiner suggests “wherein the judging unit is further configured to judge, based on…” for consistency with Claim 11.    
Next, Examiner suggests “wherein the flight control unit is further configured to, if…, perform the passing operation” for consistency with Claim 11.
Regarding Claim 13, Examiner suggests “wherein the judging unit is further configured to, if the specified moving direction…., judge that the passing is possible” for consistency with Claim 11 and for proper antecedence. 
Regarding Claim 14, Examiner suggests “wherein the judging unit is further configured to judge, based on…, whether or not the passing is possible” for consistency with Claim 11 and for proper antecedence.
Regarding Claim 15, said Claim is objected to as follows:
Initially, Examiner suggests “indicating a size of the airspace” for proper antecedence.  
Next, Examiner suggests “wherein the judging unit is further configured to judge, that the passing is possible” for consistency with Claims 11 & 14 and for proper antecedence.
Regarding Claim 16, said Claim is objected to as follows:
Initially, Examiner suggests “wherein the determination unit is further configured to determine, as the content of the passing operation,…” for consistency with Claim 11 and for proper antecedence. 
Next, Examiner suggests that Applicant distinguish the second instance of “content” to avoid potential ambiguity.  
Regarding Claim 17, Examiner suggests “the content of the passing operation” for clarity and consistency.
Regarding Claim 18, Examiner suggests “wherein the determination unit is further configured to determine, …” for consistency with Claim 11.
Regarding Claim 19, said Claim is objected to as follows:
Initially, Examiner suggests “a notification unit configured to: notify,…., and 
Next, Examiner suggests “wherein the flight control unit is further configured to perform…” for consistency with Claim 11. 
Appropriate correction is required.

Claim Rejections - 35 U.S.C. 112(a)

The following is a quotation of 35 U.S.C. §112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-20 are rejected under 35 U.S.C. §112(a) as failing to comply with the
written description requirement. The claim(s) contains subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor had possession of the claimed invention.
As per Claims 11-20, while the written description portion of 35 U.S.C. §112(a) does not require a detailed disclosure of subject matter that is well known and/or conventional in the art, the written description portion of 35 U.S.C. §112(a) does require a description of the claimed invention in sufficient detail such that one of ordinary skill in the art can reasonably conclude that Applicant had possession of the claimed invention.  In this vein, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails to disclose sufficient structure(s) perform the entire recited functions of the detection unit, the specifying unit, the judging unit, the determination unit, the flight control unit, and the acquisition unit, respectively.  Computer-implemented functions are either non-specialized functions (i.e., functions known in the art as being commonly performed by a general purpose computer or computer component) or specialized functions (i.e., functions requiring special programming for a general purpose computer or computer component to perform the function).  Here, each recited specialized function requires disclosure of an algorithm (i.e., step-by-step procedure) to perform each respective function.  Absent disclosure of each respective algorithm(s), one of skill in the art does not know what actual structure(s) (i.e., computer(s) programmed with each respective algorithm to perform each specialized function) Applicant contemplated, at the time of filing the subject application, to realize the described function(s).  Accordingly, Claims 11-20 fail to meet the written description requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claim 11, said Claims is rejected as follows: 
Initially, Examiner questions whether “if it is judged that passing is possible” is referencing the functionality of the judging unit (i.e., “if it [[is]] has been judged, by the judging unit, that the passing is possible”) or a further functionality of the flight controller.  For purposes of examination, Examiner assumes the former.  Applicant must provide appropriate antecedence for its claim phraseology.
Next, Examiner questions what particular structure(s) perform the entire recited functions of the detection unit, the specifying unit, the judging unit, the determination unit and the flight control unit, respectively.  In view of Examiner findings, Applicant fails to link each recited function to a specific structure (See Claim Interpretation section above, e.g., “arbitrary combination of hardware and/or software” and “means for realizing the functional blocks is not particularly limited”).  
As per Claim 12, said Claim is rejected as follows:
Initially, similar to Claim 11, Examiner questions whether “if it is judged that there is a likelihood of collision and passing is possible” is referencing the functionalities of the judging unit (i.e., if it [[is]] has been judged, by the judging unit, that there is [[a]] the likelihood of collision and that the passing is possible) or further functionalities of the flight controller.  For purposes of examination, Examiner assumes the former.  Further, since “movement information” is being/has been considered, Examiner questions whether the judging unit reassesses whether or not passing is possible or the initial judgment is being referenced.  Applicant must provide appropriate antecedence for its claim phraseology.  
Next, as recited in Claim 11, the flight control unit is configured to:  i) “control flight of the flying object”, and ii) “perform the passing operation according to the determined content”, both contingent on, “if it is judged that passing is possible” (i.e., see Claim 11 above regarding this phrase).  In this vein, Claim 12 appears to introduce a further contingency (i.e., “if it is judged that there is a likelihood of collision and passing is possible” [i.e., see Claim 12 above regarding this phrase]) to “perform[] the passing operation”.  Within this backdrop, Examiner initially questions whether Claim 12 is improperly eliminating a functionality (i.e., “control flight of the flying object”) that results from a recited contingency being met (potential 35 U.S.C. 112(d) issue, i.e., Claim 12 implicitly omits “control flight of the flying object” when “it is judged that passing is possible).  Next, Examiner questions whether “perform[] the passing operation” of Claim 12 is the same as or different than “perform the passing operation according to the determined content” of Claim 11 (e.g., Could the passing operation be performed not according to the determined content).  Applicant must particularly claim its invention.  Examiner suggests that Applicant provide appropriate antecedence and propagate necessary phraseology to avoid such ambiguities.
Next, Examiner questions what particular structure(s) perform the further recited functions of the judging unit and the flight control unit.  In view of Examiner findings, Applicant fails to link the further recited functions to a specific structure (See Claim Interpretation section above).   
As per Claim 13, Examiner questions what particular structure(s) perform the further recited functions of the judging unit.  In view of Examiner findings, Applicant fails to link the further recited functions to a specific structure (See Claim Interpretation section above).   
As per Claim 14, Examiner questions what particular structure(s) perform the entire recited functions of the acquiring unit and the further recited functions of the judging unit.  In view of Examiner findings, Applicant fails to link each recited function and the further recited functions, respectively, to a specific structure(s) (See Claim Interpretation section above).   
As per Claim 15, said Claim is rejected as follows:
Initially, as recited in Claim 14, “whether or not [the] passing is possible” is “based on the specified moving direction and the attribute indicated by the acquired attribute information”.  In this vein, Claim 15 appears to introduce a further contingency (i.e., “if passing is allowed…the size of the airspace…, or the margin space…”, “[the] passing is possible”).  Within this backdrop, Examiner questions whether Claim 15 is improperly eliminating a recited functionality of the judging unit (i.e., potential 35 U.S.C. 112(d) issue, i.e., Claim 15 implicitly omits judgment based on the specified moving direction by only considering attribute information).  Clarification is required.
Next, Examiner questions what particular structure(s) perform the further recited functions of the judging unit.  In view of Examiner findings, Applicant fails to link the further recited functions to a specific structure (See Claim Interpretation section above).
As per Claims 16 & 17, Examiner questions what particular structure(s) perform the further recited functions of the determining unit.  In view of Examiner findings, Applicant fails to link the further recited functions to a specific structure (See Claim Interpretation section above).
As per Claim 18, said Claim is rejected as follows:
Initially, “based on at least either of weights and performances” lacks clarity.  Here, Applicant’s use of “at least” joined with “either of…and” leaves one to guess what is required by the Claim (e.g., just weights, just performances, just weights and performances, at least weights, at least performances, etc.).  Examiner seeks clarification.
Next, Examiner questions what particular structure(s) perform the further recited functions of the determining unit.  In view of Examiner findings, Applicant fails to link the further recited functions to a specific structure (See Claim Interpretation section above).
As per Claim 19, said Claim is rejected as follows:
Initially, as recited in Claim 11, the flight control unit is configured to control flight of “the flying object”.  In this vein, Claim 19 indicates that “the other flying object” is to be notified and “a predetermined operation” is to be performed by “the other flying object”.  Accordingly, Examiner is confused why Applicant’s wherein clause indicates the “flying object” as to perform the “predetermined operation” and to be notified by the “other flying object”.  For purposes of examination, Examiner assumes that Applicant intended “wherein of the other flying object performs the predetermined operation, upon being notified by the 
Next, Examiner questions what particular structure(s) perform the further recited functions of the flight control unit.  In view of Examiner findings, Applicant fails to link the further recited functions to a specific structure (See Claim Interpretation section above).
As per Claim 20, Examiner points Applicant to Claim 11 above regarding said substantially similar issues.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0330467 to Umetani et al. (hereinafter Umetani ‘467) in view of U.S. Patent Application Publication No. 2017/0227968 to Klinger et al. (hereinafter Klinger ‘968).  
As per Claim 11, Umetani ‘467 teaches [a] flight control apparatus (FIG. 1 & para [0048], “unmanned aerial vehicle”) comprising:
Initially, Umetani ‘467 teaches a detection unit configured to detect, in a predetermined range from a flying object, another flying object; (para [0065], “situation-in-traveling direction obtaining unit 106 emits laser light in the traveling direction…receives laser light reflected by an obstacle, and thereby detects the obstacle that is present in the traveling direction…and also detects the distance to the obstacle” & para [0065], “may detect an obstacle that is present in the traveling direction…using an ultrasonic sensor” & para [0065], “may detect an obstacle that is present in the traveling direction…by obtaining an image of a region in the traveling direction…from a camera and analyzing the obtained image” & para [0065], “may use various types of sensors…” & para [0068], “another unmanned aerial vehicle 1 flying ahead in the traveling direction at a different speed”.  Each instrument (e.g., laser, ultrasonic sensor, camera, etc.), based on its respective underlying technology, has a corresponding predetermined range (e.g., from the unmanned aerial vehicle 1 in the traveling direction).)
However, Umetani ‘467 does not explicitly disclose a specifying unit configured to specify a moving direction of the detected other flying object;  Regardless, Klinger ‘968 discloses a “system 100 that includes unmanned vehicles 102a-n” (para [0033], e.g., “unmanned vehicle 102 [including] an unmanned aerial vehicle…a drone”) and a base station 104 (FIG. 1).  In the system 100, each “unmanned vehicle 102 receives [] planned path data and current position data of [other] unmanned vehicles 102 from [a] base station 104 or directly from the [other] unmanned vehicles 102” (para [0096]) where planned path data includes “a series of positions, speeds, altitudes, headings or orientations [and] each position may be linked to a corresponding speed, altitude, and heading” (para [0039]) and where “current position data” may include “a current location, a current altitude, a current speed, and a current heading or orientation” (para [0048]).  In this vein, each “unmanned vehicle 102 [] include[s]…a position unit 208” (para [0055]) that can “determine a relative orientation of the unmanned vehicle 102 with respect to the other unmanned vehicles of the system 100” (para [0065]) where “the relative orientation between two unmanned vehicles 102 can be the angular difference between their headings.” (para [0067]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Umetani ‘467 to include a specifying unit configured to specify a moving direction of the detected other flying object.  Klinger ‘968 acknowledges that “[u]nmanned vehicles are naturally in jeopardy of colliding with each other (vehicle-to-vehicle collisions) and/or with obstacles present in their operational environment” (para [0006]).  In this vein, Klinger ‘968 suggests that even if “planned paths of other unmanned vehicles” are known, “vehicle-to-vehicle collisions” may still occur because “one or more of the unmanned vehicles may be off-course”. (para [0010], i.e., Klinger ‘968 identifies “the assumption that each unmanned vehicle is presently on its course” as a problem in the art).  Within this backdrop, Umetani ‘467 seeks to detect  “a situation in the traveling direction of [its] unmanned aerial vehicle 1” (para [0065]).  Umetani ‘467 would desire the improvements of Klinger ‘968 (e.g., position unit for detecting relative headings of other unmanned vehicles) to ensure that “another unmanned aerial vehicle 1 flying ahead in the traveling direction at a different speed” (para [0068]) has not deviated from its course (i.e., the direction of travel associated with the unmanned aerial vehicle’s altitude range) as a further means to avoid collisions.
Next, Umetani ‘467 does not explicitly disclose a judging unit configured to judge, based on the specified moving direction, whether or not passing is possible; or a determination unit configured to determine, based on a relationship between the flying object and the other flying object, content of a passing operation to be performed with respect to the other flying object;  Regardless, Klinger ‘968 teaches that its “position unit” can not only “determine a relative orientation of the unmanned vehicle 102 with respect to the other unmanned vehicles [102]” where the “relative orientation…can be the angular difference between their headings” (paras [0065] & [0067], i.e., respective headings/moving directions) but also can “determine a relative position of the unmanned vehicle 102 with respect to the other unmanned vehicles 102” and “determine [a] relative distance between the unmanned vehicle 102 and the other unmanned vehicles 102”.  (para [0065]).  Here, the “relative distance…may be the distance between [] two unmanned vehicles 102 in one or more axes” (para [0066], i.e., “difference in altitudes” and/or “difference between their horizontal profiles in one or more axes”).  More specifically, Klinger ‘968 teaches that “the relative positions of the unmanned vehicles can include relative distances between the unmanned vehicles 102 and relative orientations between the unmanned vehicles 102.” (para [0065]).  Within this backdrop, the “position unit 208 may estimate potential collisions or close encounters of the unmanned vehicle 102 with the other unmanned vehicles 102 and/or obstacles” (para [0065], i.e., whether passing is possible).  In particular, Klinger ‘968 discloses its “control unit 212 [as] configured to control the movement of the unmanned vehicle 102 to impede or avoid potential collisions based on its relative position with respect to the [other] unmanned vehicles 102”.  Namely, if “a close encounter or a collision is detected, a corrective action can be taken…such as, but not restricted to, a temporary speed adjustment, a temporary altitude adjustment, [and] an evasive horizontal profile adjustment” (para [0046], i.e. contents).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Umetani ‘467 to include a judging unit configured to judge, based on the specified moving direction, whether or not passing is possible; or a determination unit configured to determine, based on a relationship between the flying object and the other flying object, content of a passing operation to be performed with respect to the other flying object.  Similar to Klinger ‘968, Umetani ‘467 contemplates a “collision prediction unit 107 [that] predicts, on the basis of a situation in a traveling direction…whether or not the unmanned aerial vehicle 1 will collide with the obstacle” (para [0066]) and triggered corrective actions  (para [0067], “flies in a direction to avoid collision…flies above or below the obstacle…flies by changing the route to avoid the obstacle…while maintaining the altitude”).  Incorporating Klinger’s ‘968 further functionality (discussed herein) into Umetani’s ‘467 collision prediction unit 107 leads to expected results.  Klinger ‘968 suggests that described “operations” may be flexibly performed by various “individual components” (e.g., specific “units”) or combined. (see Klinger ‘968, para [0077]).         
Next, Umetani ‘467 teaches a flight control unit configured to, if it is judged that passing is possible, control flight of the flying object and perform the passing operation according to the determined content (para [0067], “flight control unit 105 controls the flight of the unmanned aerial vehicle 1 so that the unmanned aerial vehicle 1 flies in a direction to avoid collision with the obstacle within a flight altitude range determined in accordance with the traveling direction…so that the unmanned aerial vehicle 1 flies above or below the obstacle within a flight altitude range [or] flies by changing the route to avoid the obstacle [] until the unmanned aerial vehicle 1 has passed the obstacle while maintaining the altitude”).  
As per Claim 12, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 11 above.  Further, Umetani ‘467 does not explicitly disclose wherein the judging unit further judges, based on movement information of the other flying object, whether or not there is a likelihood of collision between the flying object and the other flying object, and if it is judged that there is a likelihood of collision and passing is possible, the flight control unit performs the passing operation.  (Here, Examiner points Applicant to the citations and rationale in Claim 11 above regarding said substantially similar recitations).  
As per Claim 13, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 11 above.  Further, Umetani ‘467 teaches if the specified moving direction corresponds to a moving direction of the flying object, the judging unit judges that passing is possible (para [0057], “altitude determining unit 103 determines a flight altitude range corresponding to the traveling direction obtained by the traveling direction obtaining unit 101…altitude determining unit 103 determines a lower-limit flight altitude and an upper-limit flight altitude corresponding to the traveling direction” & para [0065], “situation in the traveling direction of the unmanned aerial vehicle” & para [0067], “unmanned aerial vehicle 1 flies above or below the obstacle within a flight altitude range determined in accordance with the traveling direction” & para [0068], “since a flight altitude range is determined in accordance with the traveling direction of each unmanned aerial vehicle 1, unmanned aerial vehicles 1 flying within the same flight altitude range move in the same direction)
As per Claim 14, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 11 above.  Further, Umetani ‘467 teaches an acquisition unit (para [0057], “altitude determining unit 103) configured to acquire attribute information that indicates an attribute of an airspace in which the flying object is flying (para [0057], e.g., “a lower-limit flight altitude and an upper-limit flight altitude corresponding to the traveling direction” & FIG. 2-3, i.e., various airspaces based on traveling direction), wherein the judging unit judges, based on the specified moving direction and the attribute indicated by the acquired attribute information, whether or not passing is possible (para [0067], “unmanned aerial vehicle 1 flies above or below the obstacle within a flight altitude range determined in accordance with the traveling direction”). 
As per Claim 15, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 14 above.  Further, Umetani ‘467 teaches wherein the attribute information includes information indicating whether or not passing is allowed in the airspace, information indicating the size of the airspace (FIG. 2 & para [0057], e.g., “a lower-limit flight altitude and an upper-limit flight altitude corresponding to the traveling direction”), or information indicating whether or not a margin space is added to the airspace, and the judging unit judges that passing is possible, if passing is allowed in the airspace, the size of the airspace is a predetermined size (FIG. 2) or larger, or the margin space is added to the airspace.
As per Claim 17, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 11 above.  Further, Umetani ‘467 teaches wherein the content includes a change in flight speed or a change in flight path. (para [0067], “changing the route to avoid the obstacle [] until the unmanned aerial vehicle 1 has passed the obstacle while maintaining the altitude”  See also Claim 11, “a corrective action…such as, but not restricted to, a temporary speed adjustment, a temporary altitude adjustment, [and] an evasive horizontal profile adjustment”, i.e., citing Klinger ‘968).
As per Claim 18, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 11 above.  Further, Umetani ‘467 teaches wherein the determination unit determines the content based on at least either of weights and performances of the flying object and the other flying object. (paras [0091]-[0093], i.e., altitude at which flying objects fly based on weights of the flying objects).
As per Claim 19, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 11 above.  Further, Umetani ‘467 does not explicitly disclose a notification unit configured to notify, if the passing operation is to be performed, the other flying object of the intention to pass, and to instruct the other flying object to perform a predetermined operation, wherein [a] flight control unit [of the other flying object] performs the predetermined operation, upon being notified by the [] flying object of the intention to pass.  Regardless, Klinger ‘968 teaches that a “controller 214 of one of the unmanned vehicles 102 (for example, a leader unmanned vehicle 102)…can determine relative positions of the unmanned vehicles 102 with respect to each other based on the planned path and the current position of each of the unmanned vehicles 102” and “estimate one or more potential collisions between the unmanned vehicles 102 base on at least their relative positions.” (para [0081]).  In this vein, the controller 214 of the leader unmanned vehicle 102 can also “control its movement as well as movements of the other unmanned vehicles 102 based on the relative positions” (para [0081]).  More specifically, the controller 214 of the leader unmanned vehicle 102 can “determine a dynamic path for each of the unmanned vehicles 102 based on [] the current position and the planned path of each of the unmanned vehicles, and control the movement of each of the unmanned vehicles based on the dynamic path of the corresponding unmanned vehicles” (para [0081] & para [0078], i.e., “dynamic path data is generated in real time during travel” & para [0076] e.g., via communication unit 210).  Here, Klinger ‘968 contemplates movements as including “deviating from the planned path for a time period and subsequently travelling on the planned path after the collisions have been averted”, “recalculate a new planned path”, or where “there is no possibility of collisions…continue following [] respective planned paths” (para [0098]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Umetani ‘467 to include a notification unit configured to notify, if the passing operation is to be performed, the other flying object of the intention to pass, and to instruct the other flying object to perform a predetermined operation, wherein [a] flight control unit [of the other flying object] performs the predetermined operation, upon being notified by the [] flying object of the intention to pass.  Umetani ‘467 seeks to perform a passing operation to avoid an obstacle including, specifically, “another unmanned aerial vehicle 1 flying ahead in the traveling direction at a different speed” (paras [0067]-[0068]).  Umetani ‘467 would desire control by a “leader” unmanned vehicle 102 of Klinger ‘968 to “effectively accomplish [] mission requirements and/or enhance cooperation between [] unmanned vehicles 102” (Klinger ‘968, para [0045]).  Practically, “to impede or avoid collisions” a cooperative and iterative correction of trajectories/paths may be necessary (Klinger ‘968, para [0107]). 
As per Claim 20, Umetani ‘467 as modified teaches [a] flight control system (FIG. 1 & para [0048], “unmanned aerial vehicle” & para [0027], “server connected to the aerial vehicle through a network” & para [0084]) comprising: a detection unit configured to detect, in a predetermined range from a flying object, another flying object; a specifying unit configured to specify a moving direction of the detected other flying object; a judging unit configured to judge, based on the specified moving direction, whether or not passing is possible; a determination unit configured to determine, based on a relationship between the flying object and the other flying object, content of a passing operation to be performed with respect to the other flying object; and a flight control unit configured to, if it is judged that passing is possible, control flight of the flying object and perform the passing operation according to the determined content.  (Here, Examiner points Applicant to the citations and rationale in Claim 1 above regarding said substantially similar recitations). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Umetani ‘467 and Klinger ‘968, as applied herein, and further in view of U.S. Patent Application Publication No. 2018/0012504 to van Cruyningen (hereinafter Cruyningen ‘504).  
As per Claim 16, Umetani ‘467 as modified teaches [t]he flight control apparatus of Claim 11 above.  However, Umetani ‘467 does not explicitly disclose wherein the determination unit determines, as content of the passing operation, content such that the flying object flies at a predetermined distance from the other flying object.  Regardless, Cruyningen ‘504 teaches a “virtual tunnel 3 [including] virtual channels 7 and 8 divided by surface 5” (para [0023] & FIGS. 2-3).  Here, “UAVs 32, 44, and 38” are flying in virtual channel 7 in a first direction (i.e., “coming out of the page”) where “a diameter [of each bullseye is] proportional to flight speed” and “UAVs 26, 54, and 56” are flying in virtual channel 8 in a second direction (i.e., “into the page”) with “a speed proportional to the size of [each] cross” (para [0023] & FIGS. 2-3).  In particular, Cruyningen ‘504 suggests that “[i]t may be desirable to also separate UAVs by their cruise speeds” (para [0026]).  More specifically, in view of FIG. 3, “slow UAV 32, medium speed UAV 44, and fast UAV 38 are further separated into smaller virtual channels represented by vertical ellipses 64, 66, and 68 respectively” such that “UAVs can select or be assigned different virtual channels [e.g., depicted via ellipses 64, 66, and 68] based on…speeds” (para [0030]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Umetani ‘467 to include wherein the determination unit determines, as content of the passing operation, content such that the flying object flies at a predetermined distance from the other flying object.  Here, incorporating Cruyningen’s ‘504 speed-based “smaller virtual channels” into each of Umetani’s ‘467 “altitude ranges” leads to expected results (i.e., UAVs flying in the same direction can select and fly within a designated space (e.g., smaller virtual channels encompassed by ellipses 64, 66 and 68, i.e., a predetermined distance from other UAVs) associated with their speed, within each altitude range, to “pass” slower UAVs within each altitude range respectively).  Both Umetani ‘467 and Cruyningen ‘504, similar to Umetani ‘467, suggests a “flight path beside or above [an] obstacle” when one is detected to avoid collision.  (Cruyningen ‘504, para [0048], [0047] & Umetani ‘467, para [0067]-[0068]).     

Conclusion
The following prior art, made of record but not currently relied upon, is considered pertinent to Applicant's disclosure:  U.S. Patent No. 10,410,532 to Myr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/            Supervisory Patent Examiner, Art Unit 3665